Citation Nr: 0417682	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Henry, Law Clerk





INTRODUCTION

The appellant served on active duty from September 1989 to 
March 1992.  Other service is shown but has not been 
verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran claims she injured her back in service and that 
one doctor told her that she might have a ruptured disk.  The 
Board finds that additional development is necessary prior to 
the completion of its appellate review.  In particular, 
additional examinations for nexus opinions are necessary to 
determine the current nature and etiology of the veteran's 
lumbosacral strain.

The claims folder contains a DD Form 214 showing service from 
September 1989 to March 1992.  It also shows a total prior 
active service of one year, 11 months and 18 days.  The 
appropriate service department or the National Personnel 
Records Center has not verified this additional service.  

Service medical records indicate complaints of lower back 
pain beginning in December 1987.  The veteran contends that 
her back disability was the result of lifting a heavy banana 
box in July 1988.  X-rays taken at the time showed no 
evidence of fracture.  Nevertheless, the veteran continued to 
report pain and tenderness in her back during the remainder 
of her military career, and she sought treatment on several 
occasions between September 1988 and September of 1991.  

When examined by VA in February 2003, the examiner noted that 
a CT scan had been conducted in 2001 and revealed a slight 
bulge at L4 vertebra.  The February 2003 examination showed 
no evidence of current disability, but failed to discuss the 
impact of the previously observed bulge at L4.  The veteran 
asserts continuing treatment by private medical physicians, 
but repeated attempts to obtain these records in April 2002 
and September 2002 have been unsuccessful.  In a May 2003 RO 
hearing, the veteran stated that other physicians were 
treating her for lower back pain and that she would gather 
the pertinent medical records.  There is no indication from 
the record that these reports have been acquired.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the service 
department and/or the National Personnel 
Records Center and ask that it verify all 
of the veteran's periods of active 
service.

2. The RO should then contact the veteran 
and request that she provide information 
as to all treatment of her lumbosacral 
strain, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Dr. Chune and Dr. Adams, and all 
other identified healthcare providers to 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.

3.  The veteran should be scheduled for a 
VA examination in order to ascertain the 
nature and etiology of disability in the 
lumbosacral spine.  The examiner should 
review the claims file prior to the 
examination.  The examiner should be 
asked to conduct all necessary tests and 
studies, comment on earlier findings, and 
to provide an opinion to the following 
question: Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
lumbosacral spine disability is related 
to her military service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met by issuing a written VCAA 
notice to the veteran and her 
representative which discusses the 
evidence required to support her claim.  
The veteran should be asked to provide 
any evidence in her possession that 
pertains to the claim.  Duplicate 
evidence need not be submitted.  

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




